Case 9:19-cv-00169-RC-ZJH Document 2 Filed 09/19/19 Page 1 of 5 PageID #: 27
                                      CIV33027                               Filed 8/9/2019 10:49 AM
                                                                                     Bobbye Richards
                                                                                         District Clerk
                                                                                  Polk County, Texas
                                                                          Stephanie Moreno, Deputy


                              Cause No.

  LAKE LIVINGSTON CHURCH              §            IN THE JUDICIAL DISTRICT
  OF GOD                              §
                                      §
                                      §
  VS.                                 §           POLK COUNTY, TEXAS
                                      §
  STATE FAR M LLOYDS                               411th   DISTRICT COURT



                      PLAINTIFF'S ORIGINAL PETITION


  TO THE HONO RABLE JUDGE OF SAID COURT:

        COMES NOW, LAKE LIVINGSTON CHURCH OF GOD, hereinafter referred

  to as Plaintiff, and complains of STATE FA RM LLOYD S, hereinafter referred to

  as Defendant/and as grounds would show unto the court the following:

                                          I.

        Plaintiff intends that discovery be conducted under Level III, Texas Rule

  of Civil Procedure 190.4.

                                          II

        Plaintiff, LAKE LIVINGSTON CHURCH OF GOD, is the owner of the

  business property   made the subject of this suit, which is situated in Polk

  County, Texas.

        Defendant, STATE FARM LLOYDS, is a c orporation doing business in the

  venue and jurisdiction of this Court, who may be served by serving its

  registered agent/attorney for service: Corporation Service Company, 211 E 7th

 Street, Suite 620, Austin, TX 78701-3218.
Case 9:19-cv-00169-RC-ZJH Document 2 Filed 09/19/19 Page 2 of 5 PageID #: 28




                                        III.

        The Court has jurisdiction over Defendant, STATE FARM LLOYDS because

  Defendant is a company doing business in the State of Texas and has

  purposefully established minimum contacts with the State of Texas, The court

  has jurisdiction over the controversy because the damages are within the

  jurisdictional limits of the court.

                                        IV.

        Venue is proper in Polk County, Texas because the events made the

  basis of this suit took place in Polk County, Texas and the property made the

  subject of this claim is located in Polk County, Texas.

                                         V.

        This lawsuit is brought against Defendant insurance carrier for recovery

  of costs of repair to Plaintiff's residence caused by Hurricane Harvey. STATE

  FARM LLOYDS, Defendant, sold a policy of commercial insurance to Plaintiff and

  contracted to .indemnify Plaintiff for all losses caused by windstorm. On or

  about August 29, 2017, Hurricane Harvey caused extensive damages to

 Plaintiff's residence located at 3072 FM 250 South, Livingston, Polk County,

 Texas.    Such posts of repair are estimated to be $202,639.47. Plaintiff made

 proper claim for all costs of repair as required under the policy and allowed

 Defendant insurance company representatives and adjusters access to the

 property for thorough inspection and appraisal.      To date, Defendant STATE

 FARM LLOYDS, its agents, servants, employees and representatives have failed
Case 9:19-cv-00169-RC-ZJH Document 2 Filed 09/19/19 Page 3 of 5 PageID #: 29




  to indemnify and compensate Plaintiff for her costs of repair.

                                          VI.

        Plaintiff brings this suit pursuant to Articles 541 and 542, et seq. of the

  Texas Insurance Code for all costs of repair and damages to their residence

  caused by Hurricane Harvey.      The evidence will likely show:

        1)    Defendant and its representatives knowingly misrepresented to

              claimants pertinent facts or policy provisions relating to the

              coverage at issue;

       2)     Defendant and its representatives failed to acknowledge with

         .    reasonable promptness pertinent communications relating to the

             claim;

       3)    Defendant and its representatives failed to adopt and implement

             reasonable standards for the prompt investigation of the claim;

       4)    Defendant and its representatives failed to attempt in good faith,

             a prompt, fair and equitable settlement of the claim submitted in

             which liability has become clear;

       5)    Defendant and its representatives have compelled claimants to

             institute suit by offering substantially less than the amounts

             Plaintiffs will likely recover in suit;

       6)    Defendant and its representatives have negligently or intentionally

             refused to pay the proper amount due under the policy.
Case 9:19-cv-00169-RC-ZJH Document 2 Filed 09/19/19 Page 4 of 5 PageID #: 30




        The foregoing acts and omissions were a proximate cause of Plaintiff's

  damages.

                                        VII.
                                      DAMAGES

        Plaintiff would show that the reasonable and necessary costs of repair

  caused by Hurricane Harvey are $202,639.47 for which suit is brought. Plaintiff

  further alleges that additional cost of repairs will likely be found as construction

  proceeds on the residence.

                                       VIII.
                                     EXPENSES

        Plaintiff brings this lawsuit for recovery of all costs of expenses related to

  the lawsuit and for all statutory penalties, interest and punitive damages

  allowed by law.

                                        IX.
                                      PRAYER

        WHEREFORE PREMISES CONSIDERED, Plaintiff prays that Defendant be

 cited to appear and answer herein and that upon final hearing, Plaintiff has

 judgment over and against the Defendant, judgment for all damages and

 injuries alleged herein which are in excess of the minimum jurisdictional limits

 of this Court, and further that Plaintiffs have over and against all named

 Defendant herein such judgment together with punitive damages, prejudgment

 interest, post-judgment interest atthe legal rate of interest, attorney's fees that

 are reasonable and necessary that are allowed by law, costs of Court, all other

 damages as aliowed by law and for such other and further relief, both general
              *   :
Case 9:19-cv-00169-RC-ZJH Document 2 Filed 09/19/19 Page 5 of 5 PageID #: 31




  and specific, in law and In equity, for which Plaintiff may show themselves justly

  entitled.       .                                                         '

          PLAINTIFF RESPECTFULLY REQUESTS A TRIAL BY JURY.


                                              Respectfully submitted,

                                              DIES LAW OFFICES



                                             DAVID DIES
                                             State Bar #05850800
                                             1703 Strickland Drive
                                             Orange, Texas 77630
                                             rherford@dieslaw.com
                                             (409) 883-0892
                                             (409) 670-0888 - Facsimile

                                             ATTORNEYS FOR PLAINTIFF
